--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION COPY


SECOND AMENDMENT TO CREDIT AGREEMENT


SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
December 22, 2010, by and among GENERAL MARITIME CORPORATION, a Marshall Islands
corporation (the “Parent”), GENERAL MARITIME SUBSIDIARY II CORPORATION, a
Marshall Islands corporation (the “Borrower”), the Lenders party from time to
time to the Credit Agreement referred to below (the “Lenders”) and NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Collateral Agent.  Unless otherwise defined
herein, capitalized terms used herein and defined in the Credit Agreement are
used herein as therein defined.


W I T N E S S E T H :


WHEREAS, the Parent, the Borrower, the Lenders and the Administrative Agent are
parties to an Credit Agreement, dated as of July 16, 2010 and amended on
September 29, 2010 (as further amended, modified and/or supplemented to, but not
including, the date hereof, the “Credit Agreement”); and


WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;


NOW, THEREFORE, it is agreed:


I.              Amendments to Credit Agreement.


1.             Section 9.03(iii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(iii)      the Parent may make, pay or declare Dividends, including Stock
Buy-Backs; provided that for all Dividends paid pursuant to this clause (iii):


(A)        such Dividends are paid within 90 days of the declaration thereof;


(B)         no Default or Event of Default has occurred and is continuing (or
would arise after giving effect thereto) at the time of declaration of such
Dividends,


(C)         no Significant Default has occurred and is continuing (or would
arise after giving effect thereto) at the time of payment of such Dividends,


(D)        prior to the Second Amendment Effective Date (x) the aggregate amount
of all such Dividends paid in any fiscal year shall not exceed $30,000,000, (y)
such Dividends paid in respect of a fiscal quarter shall only be paid after the
date of delivery of quarterly or annual financial statements for such fiscal
quarter, pursuant to Sections 8.01(a) and (b), as the case may be, and on or
prior to 45 days after the immediately succeeding fiscal quarter and (z) on or
prior to the payment of such Dividends, the Parent shall deliver to the
Administrative Agent an officer’s certificate signed by the Chief Financial
Officer of the Parent, certifying that the requirements set forth in clauses (A)
through (D) are satisfied, and

 
 

--------------------------------------------------------------------------------

 

(E)         from and after the Second Amendment Effective Date (x) (I) if the
Net Debt to EBITDA Ratio is greater than 6.00 to 1.00 as reflected in the
financial statements for the most recently ended Test Period, the aggregate
Dividends paid in respect of a fiscal quarter shall not exceed, for any
Dividends, $0.01 per common share (with such amount to be adjusted for any stock
dividends, stock splits and stock combinations issued after the Second Amendment
Effective Date) of the Parent and (II) if the Net Debt to EBITDA Ratio is equal
to or less than 6.00 to 1.00 as reflected in the financial statements for the
most recently ended Test Period, the aggregate Dividends paid in respect of a
fiscal year shall not exceed $30,000,000, (y) such Dividends paid in respect of
a fiscal quarter shall only be paid after the date of delivery of quarterly or
annual financial statements for such fiscal quarter, pursuant to Sections
8.01(a) and (b), as the case may be, and on or prior to 45 days after the
immediately succeeding fiscal quarter and (z) on or prior to the payment of such
Dividends, the Parent shall deliver to the Administrative Agent an officer’s
certificate signed by the Chief Financial Officer of the Parent, certifying that
the requirements set forth in clauses (A) through and including (C) and (E) are
satisfied; provided that, for the avoidance of doubt, the limitations set forth
in this clause (E) shall include any Dividends paid pursuant to clause (D) above
for the fiscal year ending December 31, 2010.”


2.              Section 9.08 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“9.08     Net Debt to EBITDA Ratio.  The Parent will not permit the Net Debt to
EBITDA Ratio on the last day of each fiscal quarter to be greater than the ratio
set forth opposite such fiscal quarter; provided that in the event that a
Non-Recourse Default has occurred and is continuing, this Section 9.08 shall be
complied with both (x) including such Non-Recourse Subsidiary as a Subsidiary of
the Parent and (y) excluding such Non-Recourse Subsidiary as a Subsidiary of the
Parent:


FISCAL QUARTER ENDING
NET DEBT TO EBITDA RATIO
On the last day of each fiscal quarter from the Second Amendment Effective Date
to and including September 30, 2011
8.75 to 1.00
December 31, 2011 and on the last day of each fiscal quarter thereafter
5.50 to 1.00



3.              Section 9.12(a) of the Credit Agreement is hereby amended by
inserting the text “(other than a Non-Recourse Subsidiary)” immediately
following the text “to issue” appearing in said Section.

 
 

--------------------------------------------------------------------------------

 

4.              The definition of “Applicable Margin” appearing in Section 1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:


““Applicable Margin” shall mean a percentage per annum equal to (x) prior to the
Second Amendment Effective Date, 3.00% and (y) initially from and after the
Second Amendment Effective Date, 3.50%; provided that, from and after each day
of delivery of any certificate delivered in accordance with the first sentence
of the following paragraph indicating an entitlement to a different margin for
the Loans than that described in the immediately preceding sentence (each, a
“Start Date”) to and including the applicable End Date described below, the
Applicable Margin for such Loans (hereinafter, the “Adjustable Applicable
Margin”) shall be those set forth below opposite the Net Debt to EBITDA Ratio
indicated to have been achieved in any certificate delivered in accordance with
the following sentence:


Net Debt to EBITDA Ratio
 
Applicable Margin
     
Greater than 6.00 to 1.00
 
3.50%
     
Equal to or less than 6.00 to 1.00
 
3.00%



The Net Debt to EBITDA Ratio used in a determination of Adjustable Applicable
Margin shall be determined based on the delivery of a certificate of the Parent
(each, a “Quarterly Pricing Certificate”) by an authorized officer of the Parent
to the Administrative Agent (with a copy to be sent by the Administrative Agent
to each Lender), within 45 days of the last day of any fiscal quarter of the
Parent, which certificate shall set forth the calculation of the Net Debt to
EBITDA Ratio as at the last day of the Test Period ended immediately prior to
the relevant Start Date and the Adjustable Applicable Margin which shall be
thereafter appli­cable (until same are changed or cease to apply in accordance
with the following sentences).  The Adjustable Applicable Margin so determined
shall apply, except as set forth in the succeeding sentence, from the relevant
Start Date to the earlier of (x) the date on which the next certificate is
delivered to the Administrative Agent or (y) the date which is 45 days following
the last day of the Test Period in which the previous Start Date occurred (such
earlier date, the “End Date”), at which time, if no certificate has been
delivered to the Administrative Agent indicating an entitlement to new
Adjustable Applicable Margin (and thus commencing a new Start Date), the
Adjustable Applicable Margin shall be those set forth in the first sentence of
this definition (such Adjustable Applicable Margin as so determined, the
“Highest Adjustable Applicable Margin”).  Notwithstanding anything to the
contrary contained above in this definition, the Adjustable Applicable Margin
shall be the Highest Adjustable Applicable Margin at all times during which
there shall exist any Default or any Event of Default.


Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Net Debt
to EBITDA Ratio set forth in any Quarterly Pricing Certificate delivered for any
period is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Margin that is
(x) less than that which would have been applicable had the Net Debt to EBITDA
Ratio been accurately determined or (y) greater than that which would have been
applicable had the Net Debt to EBITDA Ratio been accurately determined, then,
for all purposes of this Agreement, the “Applicable Margin” for any day
occurring within the period covered by such Quarterly Pricing Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Net Debt to EBITDA Ratio for such period, and (i) in the
case of clause (x) above, any shortfall in the interest or fees theretofore paid
by the Borrower for the relevant period pursuant to Section 2.07(a) as a result
of the miscalculation of the Net Debt to EBITDA Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of Section 2.07(a) at
the time the interest or fees for such period were required to be paid pursuant
to said Section on the same basis as if the Net Debt to EBITDA Ratio had been
accurately set forth in such Quarterly Pricing Certificate (and shall remain due
and payable until paid in full, together with all amounts owing under Section
2.07(c), in accordance with the terms of this Agreement) and (ii) in the case of
clause (y) above, any windfall in the interest or fees theretofore paid by the
Borrower for the relevant period pursuant to Section 2.07(a) as a result of the
miscalculation of the Net Debt to EBITDA Ratio shall be credited to the Borrower
against any future repayments of Loans and/or payment of interest.”.

 
 

--------------------------------------------------------------------------------

 

5.              The definition of “Contingent Obligation” appearing in Section 1
of the Credit Agreement is hereby amended by deleting the text “leases,
dividends or other obligations” immediately preceding the text “(“primary
obligations”)” appearing in said definition.


6.              Section 1 of the Credit Agreement is hereby further amended by
adding the following new definitions in correct alphabetical order:


“Adjustable Applicable Margin” shall have the meaning provided in the definition
of “Applicable Margin”.


“End Date” shall have the meaning provided in the definition of “Applicable
Margin”.


“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of December 22, 2010.


“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.


“Highest Adjustable Applicable Margin” shall have the meaning provided in the
definition of “Applicable Margin”.


“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of “Applicable Margin”.

 
 

--------------------------------------------------------------------------------

 

“Start Date” shall have the meaning provided in the definition of “Applicable
Margin”.


II.             Miscellaneous Provisions.


1.           In order to induce the Lenders to enter into this Second Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the Second Amendment Effective Date (as defined below)
before and after giving effect to this Second Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects on the Second
Amendment Effective Date both before and after giving effect to this Second
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Second Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).


2.           This Second Amendment is limited precisely as written and shall not
be deemed to (i) be a waiver of or a consent to the modification of or deviation
from any other term or condition of the Credit Agreement or the other Credit
Documents or any of the other instruments or agreements referred to therein, or
(ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.


3.           This Second Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of any executed
counterpart of this Second Amendment by telecopy or electronic mail by any party
hereto shall be effective as such party’s original executed counterpart.


4.           THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


5.           This Second Amendment shall become effective on the date (the
“Second Amendment Effective Date”) when (i) the Parent, the Borrower, the
Administrative Agent and the Lenders constituting the Required Lenders shall
have signed a counterpart hereof (whether the same or different counter­parts)
and shall have delivered (including by way of pdf, facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036 Attention: May Yip-Daniels (facsimile number: 212-354-8113 /
e-mail address: myip@whitecase.com), (ii) the Borrower shall have paid a
non-refundable cash fee in Dollars in an amount equal to 25 basis points (0.25%)
on an amount equal to the Commitment of each Lender party hereto as in effect on
the Second Amendment Effective Date (immediately prior to the occurrence
thereof), which fee shall be earned by each such Lender and made payable to the
Administrative Agent for distribution to such Lenders, (iii) the Borrower shall
have paid to the Administrative Agent all outstanding fees and expenses in
connection with the Second Amendment (including, without limitation, the fees
and expenses of White & Case LLP) and (iv) the Borrower shall have delivered to
the Lenders an appraisal report of a recent date (and in no event dated earlier
than 30 days prior to the delivery thereof to the Lenders) in scope, form and
substance, and from independent appraisers, reasonably satisfac­tory to the
Administrative Agent, stating the then current fair market value of each of the
Mortgaged Vessels on such date, the results of which shall be reasonably
satisfactory to the Lenders.

 
 

--------------------------------------------------------------------------------

 

6.           From and after the Second Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby on the Second Amendment Effective Date.




*        *        *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.





 
GENERAL MARITIME CORPORATION
                     
By:
/s/ Jeffrey Pribor
     
Name:
Jeffrey Pribor
   
Title:
Chief Financial Officer and Executive
     
Vice President
                     
GENERAL MARITIME SUBSIDIARY II CORPORATION
                     
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Secretary


 
 

--------------------------------------------------------------------------------

 



 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
 
Individually and as Administrative Agent and Collateral Agent
                     
By:
/s/ Colleen Durkin
     
Name:
Colleen Durkin
   
Title:
First Vice President
                     
By:
/s/ Martin Lunder
     
Name:
Martin Lunder
   
Title:
Senior Vice President


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
DnB NOR Bank ASA
           
By:
/s/ Nikolai A. Nachamkin
     
Name:
Nikolai A. Nachamkin
   
Title:
Senior Vice President
           
By:
/s/ Giacomo Landi
     
Name:
Giacomo Landi
   
Title:
Senior Vice President


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
ITF INTERNATIONAL TRANSPORT FINANCE SUISSE AG
           
By:
/s/ Carsten Gutknecht-Stohr
     
Name:
Carsten Gutknecht-Stohr
   
Title:
Managing Director
           
By:
/s/ Alexander Schaffert
     
Name:
Alexander Schaffert
   
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
NIBC Bank N.V.
           
By:
/s/ Saskia Hovers
     
Name:
Saskia Hovers
   
Title:
Managing Director
           
By:
/s/ Maurice Wijmans
     
Name:
Maurice Wijmans    
Title:
Director


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
Skandinaviska Enskilda Banken AB (publ)
           
By:
/s/ Bjarte Boe
     
Name:
Bjarte Boe
   
Title:
Head of Structured Finance
           
By:
/s/ Olof Whoerot
     
Name:
Olof Whoerot
   
Title:
Head of Legal

 
 

--------------------------------------------------------------------------------